Goodrich, P. J. (dissenting) :
I dissent. The plaintiff had been a lineman for fifteen years and was familiar with the dangers of that occupation. The accident resulted from his cutting a heavy cable without using the tackle provided for supporting the pole during such an operation. There were fellow-servants engaged in doing the work, whose duty it was to examine the condition of the pole, and if they had done this, its condition would certainly have appeared. Their failure to do so was the negligence of fellow-servants.
Judgment and order affirmed, with costs.